Affirming.
On April 7, 1928, Annye M. Steinbeck was an applicant for the position of teacher in subdistrict 12 (Donaldson), of Carlisle county, Kentucky, for the school year 1928, and her application bore the indorsement and approval of Ed Edwards, subdistrict trustee. The county board of education, however, declined to elect Mrs. Steinbeck, and elected Miss Gladys Lovelace, whose application did not bear the indorsement of the subdistrict trustee. On May 14, 1928, Mrs. Steinbeck and the trustee, Edwards, by their suit in equity, against Miss Lovelace, the county board of education, and the superintendent of schools of Carlisle county, sought to enjoin Miss Lovelace from carrying out the contract, and teaching the school, and sought a mandatory injunction, requiring the county board of education and the county superintendent of schools to convene and rescind the order appointing Miss Lovelace, and to appoint Mrs. Steinbeck as teacher for that school. Issue was joined, proof heard, and the court granted to Mrs. Steinbeck the relief she sought, from which judgment Miss Lovelace, the board of education, and the superintendent have appealed.
The appellants, for the reversal of that judgment, urge that Mrs. Steinbeck, at the time of her application, did not have a certificate to teach in Carlisle county, and that she did not have the necessary qualifications prescribed by the board. Mrs. Steinbeck then had a certificate which would expire on June 30, 1928, which was before the time that this school to be taught by Mrs. Steinbeck would begin, and they say that therefore she was not a qualified teacher within the meaning of the law; but that question was decided adversely to the applicants' contention in the case of Crowe v. Yates, 219 Ky. 49,292 S.W. 483. Parties, in contracting, must have in contemplation the provisions of the law relative thereto; hence, when a teacher is employed, who has not a certificate, or whose certificate will expire before the beginning of the term for which she is employed, such employment is conditioned upon her taking an examination and obtaining a certificate. If Mrs. Steinbeck did this, she is entitled to this employment; otherwise, she is not. This record shows Mrs. Steinbeck entered the examination held on May 24, 1928; this judgment was rendered on June 16, 1928; and it is probable that the result of that examination was not then known; at least, this *Page 671 
record does not show it. Her old certificate had not then expired. If she failed in that examination, that is a matter that is not before us. In this opinion we are dealing with the situation as this record shows it was on June 16, 1928.
Their next contention is that the board had, by an order duly and regularly entered upon its records, fixed the scholastic qualifications of teachers who should teach in Carlisle county, Kentucky, and that, by those requirements, all teachers had to have at least 16 units of standard high school credits to enable them to do so. The proof upon that subject is conflicting; it being contended by Mrs. Steinbeck that she had 17 1/2 credits, while the appellants insist she only had 10 5/6 credits. It appears to us that the weight of the evidence sustains the contention of Mrs. Steinbeck. The lower court by its judgment sustained her contention, and, under our rule, the judgment of the chancellor upon conflicting questions of fact, when we are in doubt as to the facts, will not be disturbed. The subdistrict trustee having theretofore recommended Mrs. Steinbeck, and she possessing the necessary qualifications, it was the duty of the county board of education to elect her. See Scott v. Blackburn, 222 Ky. 514, 1 S.W.2d 977.
The judgment is affirmed.